Citation Nr: 1535206	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO. 09-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to special monthly compensation based on aid and attendance/housebound.

2. Entitlement to service connection for pain in joints to include as due to an undiagnosed illness.

3. Entitlement to service connection for pain in the hips to include as due to an undiagnosed illness.

4. Entitlement to service connection for ptosis.

5. Whether new and material evidence has been received to reopen a claim for service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served from September 1981 to June 1992.

Effective July 2008, the Veteran is in receipt of a total disability evaluation based on individual unemployability.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for ptosis; a July 2009 rating decision that denied the Veteran's request to reopen a claim for service connection for myasthenia gravis;, and a November 2009 rating decision that denied the Veteran's claims of entitlement to service connection for pain in joints and entitlement to service connection for pain in the hips.

The Veteran withdrew her claim of entitlement to special monthly compensation based on aid and attendance/housebound in January 2014. The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his or her authorized representative. Id. There remain no allegations of errors of fact or law for appellate consideration as to this matter. Accordingly, the Board does not have jurisdiction to review it and it is dismissed. 38 U.S.C.A. § 7105.

The issues of service connection for pain in joints to include as due to an undiagnosed illness and service connection for pain in hips to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2014 telephone call statement that included her name and claim number, the Veteran expressly withdrew her claim for special monthly compensation based on aid and attendance/housebound. 

2. The Veteran's ptosis first manifested after her service, and the preponderance of the evidence is against finding that it is in any way related or attributable to her service.

3. An October 2005 Board decision affirmed the rating decision that denied entitlement to service connection for myasthenia gravis; the Veteran was notified of the decision but did not appeal.
 
4. Evidence added to the record since the October 2005 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for myasthenia gravis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of a claim for special monthly compensation based on aid and attendance/housebound are satisfied. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria are not met for entitlement to service connection for ptosis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2014).

3. The October 2005 Board decision that affirmed the rating decision that denied entitlement to service connection for myasthenia gravis is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.160(d), 20.200, 20.302, 20.1103 (2014).
 
4. New and material evidence has not been received to reopen the claim for service connection for myasthenia gravis. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim. In Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.

A July 2008 letter informed the Veteran of the basis for the prior denial of her claim for service connection for myasthenia gravis. The letter informed the Veteran of the evidence needed to reopen the claim as well as the evidence needed to substantiate a claim for service connection. The July 2008 letter advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain. A November 2007 letter specifically informed the Veteran of the evidence needed to support her claim for service connection for ptosis. The letter also explained how disability ratings and effective dates are determined. See Dingess, 19 Vet. App. at 486. Therefore, no further development is required regarding the duty to notify. The Board thus concludes that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in obtaining service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim. The STRs and personnel records have been obtained, as well as post-service VA treatment records and private treatment records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). While evidence of ptosis is of record, there is no competent evidence suggesting a relationship between service and current disability. On review, the requirements for a VA examination are not met. See 38 C.F.R. § 3.159(c)(4) (2014). 

As to the claim for service connection for myasthenia gravis the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 187.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Additionally, where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and ptosis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Throughout the current appeal, the Veteran has asserted that her diagnosed ptosis originated during her active military duty. She has further contended, most recently in her December 2010 VA Form 9, that the absence of notations of this disorder earlier in her medical records is the result of the failure of doctors to diagnose the disability. In essence, she maintains that she has experienced symptoms of ptosis many years prior to the original diagnosis of the disability. 

However, the competent evidence of record does not support the Veteran's contentions that her ptosis is associated with her active military duty. Service treatment records are negative for complaints of, treatment for, or findings of myasthenia ptosis. The Veteran's May 1992 separation examination recorded that her eyes were normal and her contemporaneous Report of Medical History recorded merely the fact that she wore glasses. No symptoms of ptosis were shown at that time. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

At a VA general medical examination conducted in June 1993, approximately one year after the Veteran's discharge from active military duty, the Veteran made no complaints regarding any ptosis symptoms. Further, the physical examination conducted at that time reflected no eye problems other than a refractive error unrelated to service. At the VA general medical and miscellaneous neurological disorders examinations conducted in April 1998, the Veteran made no complaints regarding any ptosis symptoms. In fact, the examiners who conducted these evaluations did not diagnose ptosis or any other eye problem and mentioned that the Veteran had no complaints beyond those specifically noted. 

Moreover, the first competent evidence of a diagnosis of ptosis is dated in December 2000. Specifically, a VA treatment record completed at that time described the Veteran's ptosis. Subsequent VA medical records reflect the continued presence of ptosis. 

Significantly, the claims folder contains no competent evidence supporting a finding of the existence of the Veteran's ptosis during her active military duty. As the Board has discussed in this decision, the STRs are essentially negative for complaints of, treatment for, or findings of ptosis. 

Additionally, the currently diagnosed ptosis has not been found to be otherwise related to the Veteran's active service. The claims folder contains absolutely no competent evidence of an association between the currently diagnosed ptosis and the Veteran's active military duty. The first competent evidence of ptosis is dated in December 2000, over eight years after the Veteran's discharge from active military duty. Clearly, this disorder was not exhibited within one year of separation from such service, and there has been no continuity of symptoms exhibited from service to the initial post service findings of pertinent disability. 

Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for ptosis. The doctrine of reasonable doubt is, therefore, not for application. See 38 U.S.C.A. § 5107(b) (West 2014).

Reopening

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim. Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996). The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis. Id. at 286. This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, in order to establish service connection for a particular disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 

The evidence at the time of the prior final decision included STRs and December 2000 to October 2002 VA treatment records. The October 2005 Board decision denied service connection concluding that the Veteran had manifested no symptoms until more than eight years after separating from service and had completed her separation medical examination and a VA examination without reporting any relevant symptoms. The Board concluded that the absence of any evidence of a connection between military service and the disease was fatal to the claim.

The new evidence received since the decision includes the Veteran's written statements and VA outpatient medical records. For purposes of reopening, such evidence including the Veteran's statements is considered credible. This medical evidence is new in that it was not previously of record and is not cumulative of previously considered evidence. It is not, however, material because it does relate to unestablished facts necessary to substantiate the Veteran's claim for service connection for myasthenia gravis. Specifically, the medical evidence does not address nexus or causation in any way. See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

The Veteran's July 2008 statement and December 2010 Form 9 statement are recapitulations of the assertions, i.e., the symptoms were present and went undiagnosed, that were rejected in the earlier Board decision and thus are not new. The December 2010 Form 9 includes speculation regarding possible causes of the Veteran's myasthenia gravis. See Justus, 3 Vet. App. at 513. The Veteran has, however, neither scientific nor medical training and her speculations are not evidence of any nexus or causal relationship between her military service and the myasthenia gravis. Accordingly, reopening of the claim for service connection for myasthenia gravis is denied.




ORDER

The claim for entitlement to service connection for special monthly compensation based on aid and attendance/housebound is dismissed.

Service connection for ptosis is denied.

New and material evidence not having been received, reopening of the claim for service connection for myasthenia gravis is denied.


REMAND

Regarding her claims of service connection for joint pain, the Veteran's Report of Separation from the Armed Forces (DD-Form 214) shows that the Veteran earned, in pertinent part, the Southwest Asia Service Medal with 2 Service Stars, Kuwait Liberation Medal, Kuwait, and Kuwait Liberation Medal, Saudi Arabia. 38 C.F.R. § 3.317 (2014). The Veteran has not been afforded a VA examination to address the presence of any undiagnosed illness due to her Gulf War service. VA should contact the Veteran, schedule the Veteran for an examination, and obtain an opinion regarding the nature and etiology of the Veteran's hip and joint pain.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issues of service connection based on undiagnosed illness, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate her claims for service connection based on undiagnosed illness. Also, inform the Veteran of the division of responsibility between her and VA in producing or obtaining that evidence or information. The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including hip and joint pain. 

The examiner must review the claims file, to include a copy of this Remand, and state in the report that the claims file was reviewed. Current VA Gulf War Examination Guidelines must be followed. All indicated tests should be performed, and all findings reported in detail. Specifically, the VA examiner's opinion should address the following: 

(a) State whether the Veteran's complaints of hip and joint pain are attributable to known clinical diagnoses, or whether those reported problems are manifestations of an undiagnosed illness. 

(b) If the hip and joint pain is determined to be attributable to a known clinical diagnosis (or diagnoses), state whether any condition had its clinical onset during active service or is related to any in-service disease, event, or injury. 

A complete explanation should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any way, it should be returned to the examiner for corrective action.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


